"WiNsnow, J.
The appellant admits that he subscribed for 167 shares of stock in the defunct corporation, and admits that he took and paid for only ninety-two shares thereof; but he claims that he procured Morris to purchase seventy-two shares, and that the corporation thereupon released him. Both of these claims are untenable, under the evidence. The appellant himself testified that he could not say that he induced Morris to subscribe for stock, and that Morris did not agree with him to put in any capital. There is absolutely no evidence that the corporation ever released the appellant from his agreement.
By the Court.— Judgment affirmed.